DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-3, 5 and 9-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record don’t disclose a vehicle comprising an outside air passage configured to be arranged in the vehicle and including a passage that configured to flow outside air in to the vehicle. The vehicle also includes a first case arranged adjacent to the outside air passage and configured to house a first unit of the vehicle. The vehicle also comprises a second case arranged adjacent to the outside air passage and the first case and configured to house a second unit, other than the first unit, of the vehicle. The vehicle also comprises a first valve configured to open or close a first opening that communicates the outside air passage with the first case. The vehicle also comprises a second valve configured to open or close a second opening that communicates the outside air passage with the second case. The vehicle also comprises a third valve configured to open or close a third opening that communicates the first case and the second case. The vehicle also comprises4122074174Application No.: 16/742,031 a controller coupled with the first valve, the second valve and the third valve, and configured to open or close the first valve, the second valve and the third valve on a basis of temperatures in the first case and the second case.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAU V PHAN/Primary Examiner, Art Unit 3618